100 S.E.2d 206 (1957)
247 N.C. 118
STATE
v.
James William FLINCHEM.
No. 363.
Supreme Court of North Carolina.
November 6, 1957.
*207 W. H. McElwee, W. L. Osteen, North Wilkesboro, for defendant appellant.
George B Patton, Atty. Gen., Claude L. Love, Asst. Atty. Gen., for the State.
WINBORNE, Chief Justice.
Among the exceptions taken by defendant in the course of the trial in Superior Court, this Court is of opinion that the matter of exclusion of testimony of the witness Dowell to which Exception No. 8 is directed, constitutes error prejudicial to defendant, and entitles him to a new trial.
In this State a lay witness is competent to testify whether or not in his opinion a person was under the influence of an intoxicant on a given occasion on which the witness observed him. See State v. Willard, 241 N.C. 259, 84 S.E.2d 899, and cases there cited.
Since there is to be a new trial, it is not deemed expedient to treat other assignments of error. The matters to which they relate may not then recur.
For error pointed out, let there be a
New trial.